Exhibit 10.27

INVESTMENT ADVISOR AGREEMENT

This INVESTMENT ADVISOR AGREEMENT (the “Agreement”) is effective as of July 6,
2009 by and between STATE STREET BANK AND TRUST COMPANY OF NEW HAMPSHIRE, a
trust company organized under the laws of the State of New Hampshire (“State
Street”), and MARTIN CURRIE INC., a company duly incorporated under the laws of
the State of New York with an office at 1350 Avenue of the Americas, New York NY
10019 and having its principal office at Saltire Court, 20 Castle Terrace,
Edinburgh, Scotland, EH1 2ES (the “Advisor”).

WHEREAS the American Bar Association Members Retirement Trust and the American
Bar Association Members Pooled Trust for Retirement Plans (collectively referred
to as the “Trusts”), for which State Street Bank and Trust Company (“State
Street Bank”) acts as trustee, are maintained pursuant to agreements between the
American Bar Association Retirement Funds, formerly known as the American Bar
Retirement Association (the “ABA RF”), and State Street Bank for the purpose of
funding the American Bar Association Members Retirement Plan, the American Bar
Association Members Defined Benefit Pension Plan (together, the “ABA Members
Plans”) and other employee benefit plans, as adopted by eligible individuals,
organizations, partnerships, corporations or associations (each such individual
employee benefit plan being referred to as a “Plan” and collectively as the
“Plans”), which Plans must meet the requirements for qualification under
Section 401 of the Internal Revenue Code of 1986, as amended and in effect from
time to time (the “Code”);

WHEREAS, certain assets of the Trusts are deposited in a collective investment
fund, known as the INTERNATIONAL ALL CAP EQUITY FUND (the “Fund”), established
under the American Bar Association Members/State Street Collective Trust (the
“ABA Members Collective Trust”) established by State Street, as trustee (the
“Trustee”), pursuant to the Declaration of Trust dated December 5, 1991, as
amended and in effect from time to time (the “Declaration of Trust”);

WHEREAS, the Fund is established under a group trust maintained by the Trustee
and is exempt from tax pursuant to Revenue Ruling 81-100;

WHEREAS, the Trustee desires to retain the Advisor to act as its investment
advisor to assist the Trustee in managing such assets of the Fund as the Trustee
may designate from time to time in writing to the Advisor (the “Subaccount”) by
making recommendations to the Trustee with respect to the investment and
reinvestment of the assets in the Subaccount; and

WHEREAS the parties desire to set forth, among other things, the duties, terms
and conditions under which the Advisor will carry out such advisory functions
and the Trustee will perform certain of its functions with respect to managing
and administering the Subaccount and the Fund;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, it is agreed as follows:

1. Appointment of the Advisor. The Advisor is hereby appointed and employed as
investment advisor to the Trustee to assist the Trustee in its management of
such assets of the Fund as are held in the Subaccount from time to time. The
Advisor shall provide investment advice and recommendations and shall render
certain other related services to or on behalf of the Trustee, all in accordance
with the terms and conditions of this Agreement.

2. Acceptance by the Advisor. The Advisor hereby accepts such appointment and
employment and acknowledges that, (a) it is a fiduciary, as defined in the
Employee Retirement Income Security Act of 1974, as amended and in effect from
time to time (“ERISA”), with respect to the assets of the Trusts and the Plans
held in the Subaccount and (b) neither the Advisor nor any affiliate of the
Advisor is a trustee or administrator of, or an employer of anyone covered by,
any Plan. The Advisor represents that it is registered under the Investment
Advisers Act of 1940, as amended (the “Advisers Act”), and that it is in the
business of acting as a fiduciary with respect to assets of various retirement
plans and trusts. The Advisor agrees and covenants that it will notify the
Trustee within ten (10) business days of (w) ceasing to be registered under the
Advisers Act, (x) the receipt of formal notice of the commencement of any
proceeding by any governmental agency to take any action which would cause it to
cease to be registered under the Advisers Act, (y) notice by any governmental
agency of the intent to place material limitations on the activities of the
Advisor, (z) notice by any governmental agency that it intends to begin an
investigation of the Advisor that is outside the scope of routine investigations
that such agency conducts from time to time of businesses engaged in the same or
similar activities of the Advisor or (aa) notice by any governmental agency that
it has identified an area of non-compliance or other concern in the course of
any investigation of the Advisor which could have a material adverse effect on
the Advisor’s ability to fulfill its obligations under this Agreement.
Throughout this Agreement, the term “business day” shall mean any day in which
the New York Stock Exchange is open for trading. The Advisor shall treat the
Trustee as a Professional Client under the rules established by the Financial
Services Authority, set up pursuant to The Financial Services and Markets Act
2000 (the “FSMA”) to regulate the financial services industry in the United
Kingdom, or its successor (the “FSA” and such rules the “FSA Rules”). For these
purposes “Professional Client” means the classification relating to clients who
meet the professional client criteria under the FSA Rules.

3. Definition of Subaccount. The Subaccount for which the Advisor has been
appointed to render investment advice and certain other services is designated
as Subaccount A and consists of the assets set forth in Appendix A. The Trustee
may change the composition of or the amount of assets included within the
Subaccount, by amending Appendix A, after written notice to the Advisor and the
ABA RF.

 

2



--------------------------------------------------------------------------------

4. The Advisor’s Services.

(a) Investment Process. The Advisor shall make timely recommendations to the
Trustee as to how the Trustee should invest and reinvest the assets of the
Subaccount and, in that connection, may recommend that the Trustee purchase,
sell or otherwise invest the assets of the Subaccount on the terms and
conditions recommended by the Advisor in a manner consistent with the provisions
of this Agreement. The manner and procedures for effecting any such purchases,
sales or investments are set forth in Subsection 4(c) below. From time to time
at the request of the Trustee, the Advisor shall consult with the Trustee on a
timely basis with respect to any recommendation made by the Advisor or otherwise
with respect to the investment of the assets of the Subaccount.

(b) Compliance With Policies and Other Requirements. In providing its investment
advice and other related services, the Advisor shall act in accordance with the
investment objectives and policies for the Fund as set forth in the Fund
Declaration pursuant to which the Fund is established and maintained, as the
same may be amended from time to time by the Trustee (the “Fund Declaration”), a
copy of which is attached hereto as Appendix B, and in accordance with any
additional investment objectives and policies and any investment limitations
that are set forth in the prospectus of the ABA Members Collective Trust as in
effect from time to time also having regard to the benchmark criteria noted in
Appendix F. The Trustee shall provide reasonable notice to the Advisor of any
changes to such investment objectives and policies. , In providing its
investment advice and other related services under this Agreement, the Advisor
shall comply with all of the Trustee’s reasonable operating requirements as the
same may be communicated in writing by the Trustee to the Advisor from time to
time. The Advisor shall comply with any changes or amendments to such Fund
Declaration in Appendix B, the prospectus for the ABA Members Collective Trust
as may be in effect from time to time, or operating requirements that the
Trustee may make from time to time, within a period of time reasonably specified
by the Trustee (or if none is specified, within a reasonable time period) after
notice of such changes is communicated in writing by the Trustee to the Advisor.
For the avoidance of doubt:

(i) The investment objectives and policies of the Fund or relating to the
Subaccount will not be deemed to have been breached as a result of any events or
circumstances outside the reasonable control of the Advisor including, but not
limited to, changes in the price or value of assets of the Subaccount brought
about solely through movements in the market or mandatory corporate actions.

(ii) Where the investment objectives and policies of the Fund or relating to the
Subaccount have been breached, the Advisor will endeavour, with the minimum of
delay, to restore them to the then current agreed allocation levels, or to take
such other action as in the Advisor’s absolute discretion appears to be in the
best interests of the Fund, after consultation with the Trustee.

 

3



--------------------------------------------------------------------------------

(iii) In consultation with the Trustee, the Advisor may keep the investment
objectives and policies of the Fund or relating to the Subaccount under the
review and may, from time to time suggest to the Trustee such amendments as, in
the Advisor’s opinion, may be appropriate.

(iv) No warranty is given by the Advisor as to the performance or profitability
of the Subaccount (or any part of it) or that the objectives of the Subaccount
will be successfully achieved.

(c) Recommendation Procedures. The Advisor shall place orders or otherwise give
instructions with respect to the investment of the assets in the Subaccount only
after prior notification to and approval by the Trustee in accordance with the
provisions of this Subsection 4(c). Except in accordance with the following
provisions, the Advisor shall have no authority to place orders for the
execution of transactions involving assets of the Subaccount or to give
instructions to the Trustee with respect thereto:

(i) Broker List. Prior to the effective date of this Agreement, the Advisor
shall propose and the Trustee shall consider brokers recommended by the Advisor
and shall approve, to the extent deemed appropriate by the Trustee, a list of
not more than one hundred (100) brokers through whom transactions with respect
to the assets in the Subaccount may be effected (the “Broker List”). From time
to time by means of Valid Notice (as defined below), the Advisor may request an
amendment (the “Advisor’s Amendment”) to the Broker List. The Advisor shall
periodically send an updated Broker List to the Trustee. The Trustee shall
exercise reasonable efforts to notify the Advisor whether or not the Trustee
authorizes the Advisor’s Amendment to the Broker List by means of Valid Notice
within one (1) complete business day (i.e., not later than the same time of day
on the next business day) following its receipt of the Advisor’s Amendment and
if the Trustee does not so notify the Advisor, then the Advisor’s Amendment
shall be deemed to be approved at the conclusion of such one business day
period. The Trustee may effect an amendment to the Broker List at any time upon
Valid Notice to the Advisor.

(ii) Real-Time Recommendations. From time to time by means of Valid Notice (as
defined below), the Advisor may make recommendations as to proposed transactions
with respect to the assets of the Subaccount (the “Advisor’s Recommendation”).
The Advisor’s Recommendation shall (A) be directed to the employee or employees
of the Trustee designated for such purpose by the Trustee from time to time by
Valid Notice and (B) describe the transaction being recommended by the Advisor
in such detail and specificity as the Trustee may reasonably require. For this
purpose, if the transaction is to be effected at the market price on the
applicable exchange or trading system, a statement to such effect shall be
sufficient to describe the proposed sale or purchase price. The Trustee shall
exercise reasonable efforts to notify the Advisor by means of Valid Notice
whether or not the Trustee authorizes the transaction recommended in the
Advisor’s Recommendation (the “Trustee’s Response”). The Trustee shall exercise
reasonable efforts to deliver the Trustee’s Response within one (1) hour
following its receipt of the Advisor’s Recommendation and if the Trustee does
not deliver the Trustee’s Response to the Advisor within such one-hour period,
then the

 

4



--------------------------------------------------------------------------------

transaction or transactions recommended in the Advisor’s Recommendation shall be
deemed to be approved; provided, however, that if the Advisor’s Recommendation
is received by the Trustee after 5:00 p.m. Eastern time on any business day,
then the one-hour period described in this Subsection 4(c)(ii) shall be extended
so that it expires at 9:00 a.m. Eastern time on the next succeeding business
day. Unless the Trustee otherwise instructs the Advisor in writing to the
contrary, the Advisor may trade up to 25% of any existing position in the
Subaccount on any trading day without otherwise complying with these
requirements.

(iii) Approved Securities List. In addition to the foregoing, the Advisor may
submit to the Trustee for approval a list of securities to be designated as
permissible investments for the Subaccount. Each security included on such list
as approved by the Trustee and as the same may be revised from time to time by
or with the approval of the Trustee is herein referred to as an “Approved
Security” and all such securities are herein referred to collectively as
“Approved Securities.” The Advisor may purchase or dispose of, as applicable,
any Approved Security at any time, without any further approval on the part of
the Trustee, provided that the issuer diversification requirements set forth in
the investment guidelines are met at the time of any such purchase. The Trustee
shall exercise reasonable efforts to provide a timely response to the Approved
Securities list as it may be revised.

(iv) Authorized Transactions. A transaction shall become an “Authorized
Transaction” when it is (A) approved pursuant to the Trustee’s Response,
(B) deemed approved pursuant to Section 4(c)(ii) or (C) when it involves an
Approved Security. The designation of a transaction as an Authorized Transaction
hereunder shall be binding against the Trustee and the Authorized Transaction
shall remain validly approved and authorized until the earlier of (AA) the time
that it is expressly countermanded by Valid Notice from the Trustee to the
Advisor or (BB) if that transaction involves an Approved Security, until such
time as that security is no longer an Approved Security or, if that transaction
does not involve an Approved Security, at the end of the twentieth
(20th) business day following its designation as an Authorized Transaction.

(v) Investment Authority. With respect to any Authorized Transaction, the
Advisor may take any and all action necessary or desirable to effect such
Authorized Transaction, including but not limited to (A) placing an order with a
broker named in the Broker List for the execution of the Authorized Transaction
and (B) issuing to the Trustee such instructions as may be appropriate in
connection with the settlement of such Authorized Transaction.

(vi) Valid Notice. “Valid Notice” shall mean (A) written notice or
communication, which may be made by facsimile or by electronic transmission in a
format and method reasonably acceptable to the Trustee, or (B) oral notice or
communication that is recorded by the Trustee or the Advisor and is available
for subsequent verification.

 

5



--------------------------------------------------------------------------------

(d) Custody of Assets and Confirmation of Transactions. To the extent required
by any applicable law, regulation or order of a court or governmental body
(“Applicable Law”), the Advisor shall direct that all securities purchased and
the proceeds from the sale of securities for the Subaccount be delivered to the
Trustee, unless otherwise directed by the Trustee. The Advisor shall direct any
broker effecting a transaction with respect to the assets of the Subaccount to
send the Trustee a duplicate copy of any confirmation of any such transaction,
except that the Advisor may make other arrangements (which are reasonably
satisfactory to the Trustee) for the Trustee to receive such duplicate
confirmations or comparable information acceptable to the Trustee. For purposes
of the Advisers Act, the Trustee shall be deemed to have custody of the assets
of the Subaccount. The Advisor shall not have custody of the assets of the
Subaccount.

The Advisor may aggregate transactions for the Subaccount with those of other
clients and will allocate such transactions in accordance with FSA Rules and SEC
Rules and in a fair and reasonable manner. The Trustee acknowledges that, in
regard to any single transaction, such aggregation may operate to the advantage
or disadvantage of the Subaccount.

(e) Communications Regarding Investment Securities. On or before the effective
date of this Agreement, the Advisor has provided a copy of its proxy voting
policy to the Trustee, which the Trustee has reviewed and approved subject to
any revisions that the Trustee deemed appropriate that were agreed upon by the
Advisor and the Trustee. The Advisor shall promptly provide the Trustee with an
updated copy of the Advisor’s proxy voting policy to the extent such proxy
voting policy is amended from time to time in any material respect, and the
Trustee shall review and approve such revised proxy voting policy subject to any
revisions that the Trustee deems appropriate. The Trustee shall send, or cause
to be sent, on a timely basis, copies of all communications (including but not
limited to proxy statements, tender offers and class action communications) from
or relating to companies, the securities of which are held in the Subaccount, to
the Advisor. The Advisor shall be responsible for causing such securities or
other instruments to be voted, except that the Trustee may instruct the Advisor
to vote proxies with respect to any matter or proposal including, without
limitation, mergers or similar transactions, and the Advisor shall cause the
proxies to be voted accordingly, provided that the Trustee has communicated such
instructions to the Advisor sufficiently in advance for the Advisor to implement
such instructions. The Advisor may engage a proxy voting agent to vote proxies
on the Advisor’s behalf with respect to the investment securities held from time
to time in the Subaccount in accordance with its proxy voting policy.

No less frequently than quarterly, the Advisor shall send the Trustee a
historical report detailing the manner in which the proxies relating to the
Subaccount’s securities were voted during the time period covered by such
report.

Unless otherwise agreed upon by the Trustee and the Advisor from time to time,
the Trustee shall be responsible for taking any and all action to be taken in
respect of the securities held in the Subaccount in connection with class
actions. With respect to corporate

 

6



--------------------------------------------------------------------------------

action including, without limitation, tender offers and exchange offers, the
Advisor shall be responsible for making a recommendation to the Trustee, in such
detail and specificity as the Trustee may reasonably require, as to the
appropriate response to such corporate actions (the “Suggested Response”). Such
Suggested Response shall be made by the Advisor by Valid Notice, at least one
(1) complete business day (i.e., not later than the same time of day or the next
business day) prior to the deadline for such response. Such Suggested Response
shall be directed to the employee or employees of the Trustee designated for
such purpose by the Trustee from time to time by Valid Notice. If the Trustee
decides not to follow the Suggested Response, it shall so notify the Advisor by
Valid Notice (the “Trustee’s Rejection”) not later than one (1) hour following
its receipt of the Suggested Response or two (2) hours before the response
deadline. Failure by the Trustee to give the Trustee’s Rejection to the Advisor
within such period shall constitute the Trustee’s approval of the Suggested
Response, and shall constitute authorization to the Advisor to (i) take such
action as is appropriate to effect the Suggested Response and (ii) issue to the
Trustee such instructions as may be appropriate in connection with effecting the
Suggested Response.

(f) Advisor’s Duty of Care. The Advisor shall discharge its duties with respect
to the Subaccount solely in the interests of the participants in the Plans and
their beneficiaries with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims. The Advisor shall not be responsible for the
operation or administration of the Trusts or the Plans. The Advisor shall have
no investment advisory responsibilities other than those expressly provided in
this Agreement. The Advisor shall discharge its duties in accordance with the
requirements of ERISA, other Applicable Law and this Agreement.

(g) Fidelity Bond and Insurance. The Advisor shall maintain for the period of
the Agreement a fidelity bond meeting the requirements of Section 412 of ERISA
(unless the Trustee acknowledges that the Advisor is exempt from such
requirements) and including its officers, directors and employees to the extent
so required. The Advisor will provide to the ABA RF and the Trustee within
twenty (20) business days of the effective date of this Agreement copies of all
insurance policies (including fiduciary, errors and omissions, and fidelity
bonds) that the Advisor believes could cover or relate to the Subaccount, the
Fund, the Trusts or the Plans, and, upon request by the Trustee or the ABA RF, a
certificate of coverage with respect to any such policies. The Advisor will
notify the ABA RF and the Trustee of any material changes in such policies,
which change affects the coverage of the Advisor, within twenty (20) business
days after the earlier of when such changes are made or are effective.

(h) Brokerage Practices. In placing orders for the purchase and sale of assets
of the Subaccount in accordance with Subsection 4(c), the Advisor shall act in
accordance with the procedures with regard to brokerage practices for the
Subaccount, as described in Appendix C. The Advisor shall make its
recommendations of brokers or dealers in accordance with its best judgment and
in a manner consistent with ERISA and other Applicable Law. The Advisor shall
recommend those brokers or dealers for inclusion on the Broker List using its
best judgment to choose the broker or dealer most capable of providing the
brokerage services necessary

 

7



--------------------------------------------------------------------------------

to obtain Best Execution in line with the Advisor’s Execution Policy. The
Trustee recognizes that the Advisor may, in accordance with Section 28(e) of the
Securities Exchange Act of 1934, as amended, recommend a broker or dealer who
will charge a commission for effecting a securities transaction that will exceed
the amount of commission another broker or dealer would have charged for
effecting such transaction, where the Advisor has determined in good faith that
the amount of such commission was reasonable in relation to the value of the
brokerage and research services provided by such broker or dealer to, or for the
benefit of, the Subaccount, viewed in terms of either that particular
transaction or such broker or dealer’s overall responsibilities with respect to
the Subaccount.

(i) Nondisclosure of Information. To the extent necessary for the execution of
this Agreement or to satisfy the requirements for disclosure to participants or
to meet the requirements of Sections 8 and 9, the Advisor shall keep in strict
confidence all information about the financial affairs of the Subaccount. The
Advisor may include information about the Subaccount in aggregate information
provided by the Advisor as long as the information is not set out separately or
in any other manner that would enable a third party to determine the financial
affairs of the Subaccount. The Trustee shall keep in strict confidence all
information about the investment methods and strategies used by the Advisor in
managing the assets of the Subaccount. The Trustee acknowledges that such
investment methods and strategies constitute proprietary information of
substantial value to the Advisor. The Trustee shall not divulge any investment
methods or strategies to any person or organization without the prior written
consent of the Advisor.

(j) Advisor’s Potential Conflicts of Interest. The Advisor refers the Trustee to
the Advisor’s Conflicts Management Disclosure Statement. In addition, it is
acknowledged that the Advisor (and any affiliate thereof) may engage in any
other business or act as advisor to or investment manager for any other person,
even though it (or any affiliate thereof) or such other person has, or may have,
investment policies similar to those followed by the Advisor with regard to the
Subaccount. Nothing in this Agreement shall prevent the Advisor (or any
affiliate thereof) from buying or selling, or from recommending or directing
such other person to buy or sell, at any time, securities of the same kind or
class recommended by the Advisor to be purchased or sold for the Subaccount. The
Advisor shall be free from any obligation to the Subaccount to recommend any
particular investment opportunity which comes to it. However, if the Advisor
effects the purchase or sale of the same securities for the Subaccount and other
accounts at the same time that orders are open for the Subaccount and the other
accounts, the proceeds from such securities shall be allocated among the other
accounts and the Subaccount in a just and equitable manner.

(k) Valuation. At the request of the Trustee from time to time, the Advisor
shall use commercially reasonable efforts to provide pricing and valuation
information with respect to particular securities it has recommended for the
Subaccount if the Trustee has determined that such pricing and valuation
information is not otherwise reasonably available to the Trustee through
standard pricing services.

 

8



--------------------------------------------------------------------------------

The Trustee acknowledges the delegation by the Advisor of any fund accounting,
administrative, dealing or ancillary services required to enable the Advisor to
perform its services under the Agreement. The Advisor will act in good faith and
with reasonable skill and care in the selection, use and monitoring of any
delegates.

The Trustee acknowledges that there may be occasions where it is not possible to
trade securities on a recognized market or exchange. In such cases the Trustee
authorizes the Advisor, acting as agent, to open any accounts, execute any
agreements and perform such actions as the Advisor deems necessary to settle
such transactions to the extent the same is consistent with Applicable Law.

5. Representations by the Trustee. The Trustee represents and warrants that
(a) there are no restrictions or limitations on the Subaccount’s investments
imposed by Applicable Law other than (i) those set forth in the Declaration of
Trust, the Fund Declaration, this Agreement, and the prospectus for the ABA
Members Collective Trust as may be in effect from time to time, as any of the
same may be amended from time to time and communicated to the Advisor, and
(ii) any other investment restriction or limitation imposed by law or regulation
which in the Trustee’s judgment is applicable to the Subaccount and which is
communicated by the Trustee to the Advisor; (b) Advisor is not responsible for
complying with the restrictions on investment in employer securities imposed by
ERISA section 407; (c) the Trustee is authorized to enter into this Agreement
and appoint the Advisor hereunder and such Agreement and appointment are
consistent with the documents governing the Plans and Applicable Law; (d) the
Advisor is not responsible for the overall diversification of the Plan or the
role that the Subaccount plays in the Plan’s overall investment strategy;
(e) disclosure to Plan participants contained in the Registration Statement
describing the Subaccount is accurate and prepared in accordance with the
requirements of Form S-1 under the Securities Act of 1933, as amended, except
that the Trustee makes no representation or warranty with respect to any
disclosure relating to the Advisor or its services with respect to the
Subaccount which the Advisor has prepared, approved in writing or has not
disapproved within five (5) business days following confirmed transmission by
facsimile, acceptable electronic transmission or overnight mail to a person
designated by the Advisor to review such disclosure; and (f) the Subaccount is
not registered, nor is it required to register, as an investment company under
the U.S. Investment Company Act of 1940. These representations are deemed to be
repeated by the Trustee each time the Advisor executes a transaction on behalf
of the Subaccount. The Trustee shall notify the Advisor if any of the
representations in this Section 5 cease to be true.

The Trustee acknowledges receipt of the following documents, as provided to the
Trustee by the Advisor in accordance with requirements on the Advisor pursuant
to the FSA Rules:

 

  (i) Execution Policy

 

  (ii) Conflict Management Disclosure Statement

 

  (iii) Investment Risks Statement

 

9



--------------------------------------------------------------------------------

For these purposes the above terms are defined as follows:

Best Execution Taking all reasonable steps to obtain the best possible result
when executing client orders taking into account a range of factors including:
price, cost, speed, likelihood or execution and settlement size, nature, or any
other consideration relevant to the execution of the order, unless the Advisor
after having taken reasonable steps concludes that it would be in the Trustee’s
best interests not to do so and the Trustees has specifically requested that the
Portfolio Manager execute an order in accordance with the Trustee’s own specific
requirements

Conflict Management Disclosure Statement The Portfolio Manager’s disclosure
statement on conflicts of interest, a copy of which has been sent to the
Trustee.

Execution Policy The Advisor’s policy on best execution as supplied to the
Trustee on or prior to entering into this Agreement (or as otherwise
communicated to and agreed by the Trustee from time to time).

FSA The Financial Services Authority, set up pursuant to the FSMA to regulate
the financial services industry in the United Kingdom, or its successor.

FSA Rules The rules established by the FSA

FSMA The Financial Services and Markets Act 2000

Investment Risks Statement A summary of the nature of and some of the risks
associated with specific types of investment that (subject to the Investment
Policy) may be entered into on the Trustee’s behalf as part of the investment
management services carried out by the Advisor.

6. Liability of the Advisor; Indemnification.

(a) Limitation of Liability of the Advisor. Subject to the requirements of
ERISA, the Advisor shall not be liable for any act or omission of any other
person or entity exercising a fiduciary responsibility with respect to the Plans
except to the extent that (i) the Advisor has itself violated its fiduciary
responsibility under Applicable Law (including ERISA) or its obligations with
respect to the Subaccount under this Agreement, or (ii) Applicable Law
(including ERISA) may expressly provide otherwise. Notwithstanding the
foregoing, nothing contained in this Section or elsewhere in the Agreement shall
constitute a waiver by the Trustee of any of its legal rights under applicable
U.S. federal securities laws, state laws, ERISA or any other laws whose
applicability is not permitted to be contractually limited or waived.

(b) Indemnification.

(i) Indemnification of Advisor. To the extent permitted by Applicable Law, the
Trustee agrees to indemnify and hold harmless the Advisor for losses, damages or
expenses resulting from (A) actions taken by the Advisor in reliance on
information provided by the Trustee to the Advisor in accordance with this
Agreement, including but not limited to the Trustee’s operating requirements and
cash availability information, (B) actions omitted to be taken by the Advisor
pursuant to instructions

 

10



--------------------------------------------------------------------------------

or directions provided by the Trustee, (C) any violation of U.S. federal or
state securities laws with respect to the offering or registration, or lack
thereof, of the Subaccount, and/or (D) valuation of the assets held in the
Subaccount, computation of unit values for the Subaccount by the Trustee, or
performance data and other financial information provided by the Trustee to
Subaccount participants except to the extent that (i) the Advisor has
incorrectly reported or failed to report securities transactions in the
Subaccount to the Trustee as provided in this Agreement and (ii) any error in
such valuation or computation is due to prices or other information provided by
the Advisor.

(ii) Indemnification of the Trustee. To the extent permitted by Applicable Law,
the Advisor agrees to indemnify and hold harmless the Trustee for any losses,
damages or expenses resulting from (A) any recommendation of the Advisor or
based on information provided by the Advisor, (B) the Advisor’s failure to
provide correct and timely information or to make recommendations on a timely
basis as provided in the Agreement, and (C) any disclosure relating to the
Advisor or the services provided by the Advisor with respect to the Subaccount
which the Advisor has prepared, approved in writing or has not disapproved
within five (5) business days following transmission by facsimile, acceptable
electronic transmission or overnight mail to a person designated by the Advisor
to review such disclosure; provided, however, that the Advisor shall not be
required to indemnify and hold harmless the Trustee to the extent that such
losses, damages or expenses result from an act or omission of the Advisor with
respect to which the Advisor not only has used such care, skill, prudence and
diligence as a reasonably prudent person acting in like capacity and familiar
with such matters would use in the conduct of an enterprise of like character
and with like aims, but also has otherwise acted in accordance with this
Agreement.

(iii) Advisor and Trustee Indemnification Procedures. If the party seeking
indemnification is either the Advisor or the Trustee, such party shall promptly
notify the indemnifying party of any claim, action, suit or proceeding, or
threat thereof, which may result in a claim for indemnification. Upon such
notification, the indemnifying party may, at its option, undertake the conduct
and cost of defending any such claim, action, suit or proceeding and in such
case shall have full control of such defense, including but not limited to
selection of counsel (provided that such counsel must be reasonably acceptable
to the party being indemnified) and entry into settlement agreements (provided
that any such settlement agreement shall require the consent of the party being
indemnified, which consent shall not be unreasonably delayed or withheld). The
Trustee or the Advisor, as the indemnifying party, shall not be liable for any
legal or other expenses incurred in connection with any such defense that were
not specifically authorized by it; provided, however, if such indemnifying party
fails to undertake and prosecute vigorously the defense of any such claim,
action, suit or proceeding, it shall be liable for reasonable legal and other
expenses incurred by the party being indemnified.

(c) Indemnification of the ABA RF.

(i) To the extent permitted by Applicable Law, the Advisor agrees to defend,
indemnify and hold harmless the ABA RF, and its then present and former
officers, directors and advisory directors, the ABA and its then present and
former

 

11



--------------------------------------------------------------------------------

officers and Board of Governors (the “Indemnified Persons”) against any and all
expenses (including attorney’s fees, judgments, fines and penalties, including
any civil penalties assessed under Section 502(l) of ERISA) and amounts paid in
settlement actually or reasonably incurred in connection with any threatened,
pending or current action, suit, proceeding or claim, whether civil, criminal,
administrative or otherwise, and the amount of any adverse judgment entered
against any of them and any reasonable expenses attendant thereto by reason of
any of the Advisor’s acts or omissions in connection with this Agreement. For
the above defense, indemnity and hold harmless provision to apply (i) the
Indemnified Persons (or the ABA RF) shall inform the Advisor promptly of any
claims threatened or made against any Indemnified Person, (ii) the Indemnified
Persons shall cooperate fully with the Advisor in responding to such threatened
or actual claims and (iii) any settlement agreement entered into by the
Indemnified Persons shall require the written approval of the Advisor, which
approval shall not be unreasonably withheld or delayed, and any settlement
agreement entered into by the Advisor shall require written approval, within the
time frame established by the Advisor, of the Indemnified Persons, which
approval shall not be unreasonably withheld.

(ii) Right to Counsel. The Indemnified Persons shall have the right to employ
counsel in their, its, his or her sole discretion. Such Indemnified Persons
shall be responsible for the expenses of such separate counsel except as
provided in Subsection 6(c)(iii). The Advisor agrees to cooperate fully with the
Indemnified Persons and their separate counsel in responding to such threatened
or actual claims.

(iii) Separate Counsel. The Advisor agrees to cooperate fully with the
Indemnified Persons in responding to such threatened or actual claims. The
Indemnified Persons shall have the right to reasonable expenses of separate
counsel paid by the Advisor, provided that the Advisor shall not be liable for
any legal or other expenses incurred in connection with any such threatened
claim or defense that were not specially authorized by the Advisor in writing
and provided that the Advisor shall have received a written opinion reasonably
acceptable in form and substance to the Advisor of counsel reasonably acceptable
to the Advisor (and which counsel shall not represent or otherwise be affiliated
with any of the Indemnified Persons) that there exists a material conflict of
interest between one or more of the Indemnified Persons and the Advisor in the
conduct of the response to a threatened claim or in the conduct of the defense
of an actual claim, in which event the Advisor shall be liable for the
reasonable legal expenses of each counsel whose appointment is necessary to
resolve such conflict; provided, however, the Advisor shall not be responsible
for more than one (1) counsel for all Indemnified Persons and selection of such
counsel shall be reasonably acceptable to the Advisor.

(iv) Payment of Expenses. Expenses (including counsel fees) specifically
authorized by the Advisor and actually and reasonably incurred by the
Indemnified Persons in defending against or responding to such threatened or
actual claims as provided in (i) and (iii) of this Subsection shall be paid as
they are incurred. If an Indemnified Person is reasonably required to bring any
action to enforce rights or collect monies due under Subsection 6(c) and is
successful in such action, the Advisor shall reimburse such Indemnified Person
or its subrogee for reasonable fees and expenses incurred in bringing and
pursuing such action.

 

12



--------------------------------------------------------------------------------

(v) Supplemental Rights. Indemnification pursuant to Subsection 6(c) is intended
to be supplemental to any other rights to indemnification available to the
Indemnified Persons. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnified Persons’ rights to indemnification under law.

(vi) Third Party Beneficiaries. The indemnifying party acknowledges that the
Indemnified Persons are intended to be third-party beneficiaries of Subsection
6(c).

7. Transactions Prohibited with Respect to the Advisor. The Advisor, its
officers, partners, directors and affiliates, and each of them, shall not, with
respect to the Subaccount, (a) as a principal, purchase assets from or sell
assets to the Fund, (b) receive any compensation or fees with respect to the
Fund, other than the fees provided for in Appendix D, (c) engage in or recommend
any transaction involving or affecting the Fund that such person knows or should
know is a prohibited transaction under ERISA unless such transaction is exempt
under the applicable provisions of ERISA or (d) direct delivery of securities or
payment to itself or direct any disposition of securities or cash from the
Subaccount except to the Trusts.

8. Reports and Meetings.

(a) Monthly Reports. At least monthly the Advisor shall render to the Trustee
and the ABA RF, or their designee, reports concerning its services under this
Agreement and the status of the Subaccount, based on the reporting procedures
set forth in Appendix E, which is hereby adopted and made a part of this
Agreement, including statements of investments in the Subaccount.

(b) Meetings. The Advisor will meet with the Trustee and the ABA RF and with
such other persons as the Trustee or the ABA RF may designate on reasonable
notice and at reasonable times and locations, to discuss general economic
conditions, Subaccount performance, investment strategy and other matters
relating to the Subaccount.

(c) Reports Prior to Termination. On each day during the period ten
(10) business days prior to the effective date of the Advisor’s resignation or
its removal under this Agreement by the Trustee (the “Termination Date”), or on
each day of such shorter period after which the Advisor has received notice of
its removal, the Advisor shall render to the Trustee and the ABA RF, or their
designee, a report of the current status of the Subaccount based on the
procedures set forth in Appendix E, including a statement of investments in the
Subaccount and on the day immediately following the Termination Date, such
report shall be rendered in final form with respect to the status of the
Subaccount, including a statement of investments therein, as of the close of
business on the Termination Date.

 

13



--------------------------------------------------------------------------------

(d) Additional Reports. The Advisor shall furnish to the Trustee and the ABA RF
such additional reports and information as may be reasonably requested by the
Trustee or the ABA RF.

9. Accounting. The Advisor shall keep accurate and detailed records concerning
its services under this Agreement, including records of all transactions
effected and recommendations made during its performance of this Agreement, and
all such records shall be open to inspection at all reasonable times by the
Trustee and the ABA RF, or their designee, and by duly authorized
representatives of the Secretary of Labor and the Secretary of the Treasury
acting pursuant to their authority under ERISA and the Code, respectively, and
other appropriate regulatory authorities.

10. Advisor’s Compensation. The amount and manner of payment of fees payable by
the Trustee to the Advisor for the Advisor’s services under this Agreement are
set forth in Appendix D. The Advisor agrees that if it enters into a fee
schedule with any new non-eleemosynary client whose portfolio is advised or
managed in a similar manner as that of the Subaccount under similar investment
policies, objectives and restrictions as the Subaccount, and is similarly or
smaller sized, for services which are substantially similar to the services
provided under this Agreement and such fee schedule contains fees that are less
than the fees set forth in Appendix D, it will promptly offer in writing to the
Trustee the same fee schedule to the Trustee, which shall have the right to
require the amendment to Appendix D to reflect that lower fee schedule which
will be effective as of the date of the offer.

11. Removal and Resignation.

(a) Removal of the Advisor. Upon fifteen (15) days’ prior written notice to the
Advisor (or, in the event of a material compliance or other issues that, in the
Trustee’s judgment warrant immediate termination, upon written notice to the
Advisor), the Advisor may be removed by the Trustee. Except as the Trustee may
otherwise instruct the Advisor, any transaction for the Subaccount authorized by
the Trustee prior to the receipt by the Advisor of the notice shall be
consummated, and the Advisor shall not recommend any transaction for the
Subaccount subsequent to the Advisor’s receipt of the notice.

(b) Resignation of the Advisor. The Advisor may resign under this Agreement upon
sixty (60) days’ prior written notice to the Trustee. The Advisor shall
concurrently advise ABA RF in writing of such resignation and the effective date
thereof.

(c) Termination of Obligations. The respective obligations of the Advisor and
the Trustee under Section 6 of the Agreement shall survive any such removal or
resignation or other termination of this Agreement.

12. Termination, Amendment or Modification. The provisions of this Agreement may
not be terminated, changed, modified, altered or amended in any respect except
in a writing signed by the parties.

 

14



--------------------------------------------------------------------------------

13. Definitions. As used herein the following terms shall have the meanings
ascribed to them in the following sections of this Agreement:

 

Term Defined

  

Section

ABA Members Collective Trust

   Introduction

ABA Members Plans

   Introduction

ABA RF

   Introduction

Advisers Act

   2

Advisor

   Introduction

Advisor’s Amendment

   4(c)(i)

Advisor’s Recommendation

   4(c)(ii)

Agreement

   Introduction

Authorized Transaction

   4(c)(iii)

Best Execution

   5

Broker List

   4(c)(i)

business day

   2

Code

   Introduction

Conflict Management Disclosure Statement

   5

Declaration of Trust

   Introduction

ERISA

   2

Execution Policy

   5

FSA

   5

FSA Rules

   5

FSMA

   5

Fund

   Introduction

Fund Declaration

   4(b)

Indemnified Persons

   6(c)(i)

Investment Risks Statement

   5

Plans

   Introduction

Professional Client

   2

State Street

   Introduction

Subaccount

   Introduction

Suggested Response

   4(e)

Termination Date

   8(c)

Trustee

   Introduction

Trustee’s Response

   4(c)(ii)

Trustee’s Rejection

   4(e)

Trusts

   Introduction

Valid Notice

   4(c)(v)

14. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of New Hampshire without regard to the conflicts of laws
principles thereof and, to the extent of any federal preemption, the laws of the
United States of America.

15. Binding upon Successors. This Agreement shall be binding upon and
enforceable by the successors to the parties hereto.

 

15



--------------------------------------------------------------------------------

16. Assignment. The Advisor may not assign this Agreement (including for this
purpose any assignment within the meaning of the Advisers Act), or any rights or
responsibilities hereby created, without the prior written consent of the
Trustee, which consent may be withheld by the Trustee in its sole discretion;
however the parties may amend this Agreement from time to time in accordance
with Section 12.

17. Notices. Written notices shall be deemed effective with respect to a party
upon delivery to such party at the address set forth below or to such other
address as may be provided in writing from time to time by such party:

 

To the Advisor:   

Martin Currie Inc.

1350 Avenue of the Americas

New York, New York 10019

  

Attention: Stephen Nimmo (VP)

E-mail: Snimmo@martincurrie.com

With a copy to:   

Douglas Aitken

Head of Legal

Martin Currie Investment Management Limited

Saltire Court, 20 Castle Terrace

Edinburgh, EH1 2ES

Fax: + 44 (0) 131 222 2554

E-mail: daitken@martincurrie.com

To the Trustee:   

State Street Bank and Trust Company of New Hampshire

20 Trafalgar Square, Suite 449

Nashua, New Hampshire 03063

Facsimile: 603-882-8707

Attention: President

With a copy to:   

State Street Bank and Trust Company

1200 Crown Colony Drive, CC1N

Crown Colony Office Park

Quincy, Massachusetts 02169

Attention: Robert Fullam

Telecopier: 617-946-9452

E-mail: Robert_Fullam@SSgA.com

  

State Street Bank and Trust Company

One Lincoln Street, SFC24

Boston, Massachusetts 02111

Attention: Monet Ewing

Telecopier: 617-946-9434

E-mail: Monet_Ewing@SSgA.com

18. Oral Communications. Oral communications between the parties to this
Agreement shall be effective hereunder only to the extent specifically
authorized herein. By its execution of this Agreement, each of the parties
hereto acknowledges that the other

 

16



--------------------------------------------------------------------------------

party may record any such oral communications and consents to any such
recording. All oral communications shall be confirmed in writing, except that if
an oral communication is recorded such recording shall be controlling and no
written confirmation shall be required.

19. Authority. The parties to this Agreement represent, respectively, that they
have duly authorized the execution, delivery and performance of this Agreement
and that neither such execution and delivery nor the performance of their
obligations hereunder conflict with or violate any provision of law, rule or
regulation, or any instrument to which either is a party or to which any of
their respective properties are subject and that this Agreement is a valid and
binding obligation.

20. Authorized Representatives of the Advisor. The Advisor from time to time
shall by written notice certify to the Trustee the name of the person or persons
authorized to act on behalf of the Advisor. Any person so certified shall be
deemed to be the authorized representative of the Advisor. The Advisor shall
give written notice to the Trustee when any person so certified ceases to have
the authority to act on behalf of the Advisor, but such revocation of authority
shall not be valid until the notice is received by the Trustee. The Advisor will
notify the Trustee in writing of any significant changes in the officers of the
Advisor and any changes in the personnel of the Advisor responsible for
providing investment advice with respect to the assets of the Subaccount within
twenty (20) business days after such change.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

STATE STREET BANK AND TRUST COMPANY OF NEW HAMPSHIRE

By

 

/s/ Monet Ewing

Name:

  Monet Ewing

Title:

 

Director

MARTIN CURRIE INC.

By

 

/s/ Allan MacLeod

Name:

  Allan MacLeod

Title:

  V.P. (Director)